Citation Nr: 1535418	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to an increased evaluation for degenerative disc disease of the thoracolumbar spine, initially evaluated as 20 percent disabling prior to November 3, 2011, and 40 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty for training from March 2001 to July 2001 and active duty from June 2004 to November 2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability and granted service connection for a thoracolumbar spine disability and assigned a 10 percent disabling evaluation effective July 23, 2008.  Then, in a November 2009 rating decision, the RO increased the disability evaluation for thoracolumbar spine disability to 20 percent disabling effective July 23, 2008.  Thereafter in a May 2012 rating decision, the RO increased the disability evaluation for thoracolumbar spine disability to 40 percent disabling effective November 3, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he currently has bilateral hearing loss due to service.  He asserts that he sustained acoustic trauma due to his duties in Cannon Fire Direction.  He was afforded a VA examination in October 2009.  The examiner noted a diagnosis of bilateral mild sensorineural hearing loss.  She observed that the Veteran had normal hearing at service entry; and while an audiological evaluation was not completed at the time of discharge, a hearing exam in March 2006 (four months after service discharge) showed normal hearing bilaterally.  Based on this evidence, the examiner opined that it was less likely as not that his current hearing loss was due to noise exposure during active duty between June 2004 and
November 2005. 

The Board finds that the current examination report is inadequate.  As an initial matter, the Board notes that the examiner only referenced the Veteran's second period of service from June 2005 to November 2005 and not his first in 2001.  Additionally, in rendering her opinion, the examiner focused on the lack of evidence of hearing loss in service or shortly thereafter.  In so doing, she failed to take into account that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, tinnitus based on in-service noise exposure has been established.  

The Board also observes that in Training Letter 10-02, issued in March 2010 regarding the adjudication of claims for hearing loss, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

Based on the foregoing, the Board finds that the issue of service connection for a hearing loss disability should be remanded for additional medical inquiry.  Hensley v. Brown, 5 Vet. App. 155 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Additionally, as to the increased evaluation for degenerative disc disease of the thoracolumbar spine, remand is required for a clarifying examination and opinion.  In considering whether a higher evaluation is warranted for the thoracolumbar spine disorder, the Board must consider both the orthopedic and neurological manifestations of the disability.  

The relevant evidence includes the December 2011 examination report which included neurological evaluation of the lower extremities showing that motor function was within normal limits, and sensory function on the right and left for the sciatic nerve(s) was decreased based on the modality of pinprick.  Bilateral lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  In regards to the bilateral sciatic nerve, the peripheral nerve examination revealed neuritis.  There was sensory dysfunction demonstrated by decreased sensation in bilateral lateral leg and lateral dorsal foot but there was no motor dysfunction.  Additionally, lumbar spine and sacral spine sensory function was impaired as demonstrated by pin prick test.  There was no lumbosacral motor weakness.  At L4, there was sensory deficit of bilateral lateral thighs and bilateral front leg; L5, there was sensory deficit of bilateral lateral legs, bilateral dorsal feet , nod bilateral lateral feet; and Sl, there was sensory deficit of bilateral lateral legs.  The lower extremities showed no signs of pathologic reflexes and examination revealed normal cutaneous reflexes.  There were signs of lumbar intervertebral disc syndrome with the most likely peripheral nerve being the sciatic nerve.  Intervertebral disc syndrome did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  There were no non-organic physical signs.  The examiner noted a diagnosis of lumbar intervertebral disc syndrome involving the right and left sciatic nerve; subjective factors of low back pain radiating to the leg and objective factors were abnormal neurological examination.  

However, a subsequent January 2012 treatment record showed diagnosis of radiculopathy was not supported by objective imaging studies.  The electrodiagnostic studies obtained were normal and there was no MRI evidence of
herniated disc of the lumbar spine.  

Due to the disparity in the evidence with regard to any neurological disability, the Board finds that another examination is warranted.  Additionally, while on remand, the Veteran should be afforded an updated examination to determine the current level of severity of his thoracolumbar spine disability.  

Additionally, on remand, any additional evidence must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to ascertain to determine the nature and etiology of any current hearing loss disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation must be provided for all opinions.  

The examiner must provide an opinion as to whether any current hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years) during active service.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer an explanation for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner shoulder consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

3. After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his degenerative disc disease of the thoracolumbar spine; and radiculopathy of the left lower extremity.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees.  He or she should also state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner must determine whether the Veteran has either left and/or lower extremity radiculopathy associated with the service-connected thoracolumbar spine disorder.  If such is found, the examiner should identify the symptoms, manifestations, and impairment associated with that disorder.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination provided.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


